Citation Nr: 0121780	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  99-02 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.

2.  Entitlement to service connection for contact dermatitis.



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970, from January 1975 to August 1978, from May 1981 to May 
1984, and from and September 1990 to May 1991, with a period 
of service in Southwest Asia (SWA) from September 24, 1990 to 
May 1, 1991.  The record also indicates that he had 12 years 
of inactive service.  

The issue of entitlement to service connection for major 
depressive disorder on a direct basis was previously denied 
by the RO in a rating decision of July 1996.  While the 
claims folder contains a copy of a letter notifying the 
veteran of this decision, the letter is undated.  A claimant 
has one year from the date of the mailing of notice of a 
decision in which to submit a notice of disagreement with 
that decision.  38 U.S.C.A. § 7105(b)(1) (West 1991).  Since 
there is no evidence of the date of mailing of the July 1996 
decision, the one-year period could not have run.  See Hauck 
v. Brown, 6 Vet. App. 518, 519 (1994) (per curiam order) 
(where an appellant "never received notification of any 
denial . . . the one-year period within which to file an NOD, 
which commences with 'the date of mailing of notice of the 
result of initial review or determination,' did not begin to 
run"), see also Ashley v. Derwinski, 2 Vet. App. 307, 311 
(1992) (since the Board did not mail decision in accordance 
with the provisions of 38 U.S.C. §7104(e), the 120-day period 
within which to appeal to this Court did not commence to 
run).  Accordingly, the Board will consider the veteran's 
claim on the merits without the need for new and material 
evidence for reopening.

In a December 1997 decision, the Houston, Texas RO denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for major depressive disorder on a direct 
basis; that rating action also denied service connection for 
major depressive disorder and dermatitis, both claimed as due 
to an undiagnosed illness.  The notice of disagreement with 
that determination was received in January 1998.  The 
statement of the case was issued in January 1999, and the 
veteran's substantive appeal was received in February 1999.  
A supplemental statement of the case (SSOC) was issued in 
October 1999.  The appeal was received at the Board in 
January 2000.  

In August 2000, the Board remanded the case to the RO to 
afford the veteran an opportunity for representation by his 
duly appointed representative.  Following the requested 
development, an SSOC was issued in November 2000.  

The veteran perfected an appeal as to the issue of 
entitlement to service connection for benign prostatic 
hypertrophy (BPH).  In a rating decision dated in November 
2000, the RO granted service connection for this disability, 
and evaluated it as noncompensably disabling, effective 
November 3, 1997.  This decision represented a full grant of 
the benefit sought on appeal.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  In a statement received in 
November 2000, the veteran indicated that he wished to claim 
an increase in the severity of his disability, but did not 
seek to have that issue made a part of the instant appeal.  
In April 2001, the RO increased the evaluation for BPH to 20 
percent effective November 17, 2000.  The record does not 
contain a notice of disagreement with this decision, and the 
Board does not have jurisdiction over the issue of 
entitlement to a higher evaluation for BPH.


REMAND

Subsequent to the Board's previous remand, the provisions of 
38 U.S.C.A. § 5107 were amended, effective for all pending 
claims, to eliminate the requirement that the veteran submit 
a well-grounded claim before triggering VA's duty to assist.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(VCAA), § 4, 114 Stat. 2096, ___ (Nov. 9, 2000).  In 
addition, the duty to assist itself was amplified and more 
specifically defined by statute.  See VCAA, § 3(a) (codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  Moreover, VA has a duty to assist unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Id.  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a); 38 U.S.C.A. § 5103A.  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

Under the new law, VA is required to afford claimants an 
examination where there is competent evidence of a current 
disability, the evidence indicates that the disability may be 
associated with active service, and the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d).  With regard to the veteran's claim for 
service connection for a psychiatric disability, the record 
contains current diagnoses of depression and major 
depression.  The veteran has reported increasing psychiatric 
symptoms beginning with his active service in the Persian 
Gulf.  There is, however, no competent opinion as to the 
relationship between the current disability and service.  
Thus the record is insufficient to decide the claim.

The veteran has also alleged that his skin disorder began as 
a result of his service in Southwest Asia during the Persian 
Gulf War.  

The veteran's service medical records indicate that he was 
seen in August 1968 for evaluation of a fungal infection on 
the medial aspect of both thighs on the inguinal area.  In 
August 1976, the veteran was seen for complained of rash on 
the hands and face; it was noted that he came in contact with 
poison ivy.  The assessment was contact dermatitis.  During 
as separation examination in April 1984, he reported a 
history of skin disorder, but no clinical findings or 
diagnoses were reported.  However, the demobilization 
examination in May 1991 was negative for any complaints or 
findings of a skin disorder.  

During a VA compensation examination in June 1996, the 
impression was irritant dermatitis.  A private note dated in 
August 1997 reported a recurring problem with a rash on the 
right hand; however, no pertinent diagnosis was reported.  
During a clinical visit in June 1999, the veteran complained 
of a skin problem; it was noted that the veteran had a 
recurring rash on the left hand.  The assessment was rash.  

The above medical reports do not address the etiology of the 
veteran's skin rash, which was noted in the June 1996 
examination report only by history, nor do they offer a 
medical nexus opinion with regard to the relationship (if 
any) of the aforementioned with his period of active military 
service, including whether it is as likely as not that they 
are due to undiagnosed illness as contemplated in 38 U.S.C.A. 
§ 1117 (West Supp. 2001); 38 C.F.R. § 3.317 (2000).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development: 

1.  The RO should contact the veteran and 
ask him to identify (by names, addresses, 
and dates) any sources of VA and non-VA 
treatment for his claimed skin and 
psychiatric disorders since January 16, 
2001 (when the veteran last reported that 
all relevant records had been secured).  
After any necessary releases have been 
signed, any such records not already on 
file should be obtained and associated 
with the claims folder.  

2.  Following completion of the above 
development, the veteran should be 
afforded an appropriate examination to 
ascertain whether he currently has a skin 
disorder, including dermatitis.  The 
examiner should review the claims folder, 
including a copy of this REMAND, and 
should indicate that a review of the 
claims folder was accomplished.  

The examiner's report should fully set 
forth all current complaints, pertinent 
clinical findings and diagnoses.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any current skin 
disorder, including dermatitis, is 
related to an incident of the veteran's 
active military service.  

If the examiner is unable to attribute 
any current signs or symptoms of a skin 
disorder to a known diagnosis, the 
examiner should offer an opinion as to 
whether the veteran has any sings or 
symptoms involving skin that may be 
manifestations of an undiagnosed illness.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.  

3.  The veteran should also be afforded a 
psychiatric examination to ascertain 
whether he currently has a psychiatric 
disability.  The examiner should review 
the claims folder, including a copy of 
this REMAND, and should indicate that a 
review of the claims folder was 
accomplished.  

The examiner's report should fully set 
forth all current complaints, pertinent 
clinical findings and diagnoses.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disorder had its onset or 
permanently increased in severity during 
active military service.  

If the examiner is unable to attribute 
any current signs or symptoms of a 
psychiatric disability to a known 
diagnosis, the examiner should offer an 
opinion as to whether the veteran has any 
sings or symptoms of psychiatric 
disability that may be manifestations of 
an undiagnosed illness.  The examiner 
should set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed.  

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  
The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports, to ensure that they 
are in compliance with the directives of 
this REMAND.  If a report is deficient in 
any manner, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2; see also Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  In so 
doing, the RO should also consider the 
provisions of 38 C.F.R. § 3.317.  If the 
determination remains adverse to the 
veteran, both he and his representative 
should be provided with a supplemental 
statement of the case, which summarizes 
the pertinent evidence, all applicable 
law and regulations, including the 
provisions of 38 C.F.R. § 3.317, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The veteran 
is advised that the examinations requested in this remand are 
deemed necessary to evaluate his claims and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2000).

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




